Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0041197) in view of Chou et al. (US 2017/0290741).
Per claim 1, Kim teaches a portable cooler container system, comprising: 	a container body (100)  having a payload chamber (106) configured to receive one or more perishable goods, the container body including: a chamber (150) disposed about the payload chamber and housing a thermal mass (191),and  a temperature control system (120 and 180) disposed between an outer surface of the container body and the payload chamber (see figure 9), the temperature control system comprising a cold side heat sink (183) in thermal communication with at least a portion of the conduit, a hot side heat sink (182), a thermoelectric module (“thermoelectric device”, para. 0086) interposed between and in thermal communication with the cold side heat sink and hot side heat sink, a pump (310) operable to flow a fluid relative to the cold side heat sink to cool the fluid and to flow the cooled fluid through the conduit in the sealed chamber to cool the phase change material or thermal mass so that the phase change material or thermal mass in the sealed chamber is configured to cool at least a portion of the payload chamber (para. 0098), and circuitry configured to control an operation of one or both of the thermoelectric module and the pump (i.e. there is inherently “circuitry” to control the operation of the thermoelectric module since the thermoelectric module is an electric device requiring circuitry to operate); and a lid (120) operable to access the payload chamber but fails to explicitly teach a sealed chamber disposed about the payload chamber and a conduit extending through the sealed chamber, an outer surface of the conduit in thermal communication with the thermal mass in the sealed chamber, and the pump operable to flow the fluid through the conduit in the sealed chamber (claim1), wherein the conduit extends through the sealed chamber along a coiled path (claim 2).

	Per claim 9, Kim, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kim, as modified, fails to explicitly teach wherein at least a portion of the temperature control system is disposed outside the container body and is selectively coupleable to the container body to cool the phase change material or thermal mass when coupled to the container body.  However, Chou teaches a portion of a temperature control system is a portion of a temperature control system is disposed outside a container and is selectively coupleable to the container body to cool a phase change material when coupled to the container body (para. 0045) for maintaining a .
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0041197) in view of Chou et al. (US 2017/0290741) as applied to the claims above and further in view of Bloedow et al. (US 9,372,016).
	Per claim 3 and 4, Kim, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kim, as modified, fails to explicitly teach a display screen disposed on one or both of the container body and the lid, the display screen configured to selectively display shipping information for the portable cooler container (claim 3), wherein the display screen is an electrophoretic ink display (claim 4).
	However, Bloedow teaches a portable cooler container system including a display screen (800) disposed on a container body, the display screen configured to selectively display shipping information for the portable cooler container (col. 32, lines 30-35), wherein the display screen is an electrophoretic ink display (col. 32, lines 30-35) (claim 4) for the purpose of providing an interface to operate the controller (Col. 32 lines 32-40).  Therefore it would have been obvious to one having ordinary skill in the art at .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0041197) in view of Chou et al. (US 2017/0290741) as applied to the claims above and further in view of Paterra et al. (US 10,372,922).
Per claim 5, Williams, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Williams, as modified, fails to explicitly teach a button or a touch screen manually actuatable by a user to automatically switch sender and recipient information on the display screen to facilitate return of the portable cooler container to a sender.
Paterra teaches a button (230) or a touch screen (Col. 6 lines 33-39) manually actuatable by a user to automatically switch sender and recipient information (Col. 6 lines 35-47, Col. 8 lines 54-67) on the display screen to facilitate return of the portable container to a sender for the purpose of only needed the shipping container for easy and automatic returns either by the user or sender (Col. 6 lines 41-51). 
Therefore, it would have been obvious at the time of the effective filing of the application to modify Cutting et al.to combine the portable cooler container system of Cutting with a button or a touch screen manually actuatable by a user to automatically switch sender and recipient information on the display screen to facilitate return of the portable cooler container to a sender, as taught by Paterra for the purpose of only .
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0041197) in view of Chou et al. (US 2017/0290741) as applied to the claims above and further in view of Cutting et al. (US 8,448,547).
	Per claim 6 and 7, Kim, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Kim, as modified, fails to explicitly teach one or more sensors configured to sense one or more parameters of the payload chamber or temperature control system and to communicate the sensed information to the circuitry (claim 6), wherein at least one of the one or more sensors is a temperature sensor configured to sense a temperature in the payload chamber and to communicate the sensed temperature to the circuitry, the circuitry configured to communicate the sensed temperature data to a cloud-based data storage system or remote electronic device (claim 7).
	However, Cutting teaches a portable cooling container system  including one or more sensors (“temperature sensors”, para. 0052) configured to sense one or more parameters of the payload chamber (i.e. temperature) and to communicate the sensed information to a circuitry (“controller”, para. 0052) (claim 6), wherein at least one of the one or more sensors is a temperature sensor (“temperature sensors”, para. 0052)  configured to sense a temperature in the payload chamber and to communicate the sensed temperature to the circuitry, the circuitry configured to communicate the sensed temperature data to a remote electronic device (Col. 10 line 60 - Col. 11 line 6)  (claim 7) for monitoring characteristics of biomedical material (i.e. col. 10, lines 60-65).  .
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0041197) in view of Chou et al. (US 2017/0290741) as applied to the claims above and further in view of Lindbo et al. (US 2018/0035625).
	Per claim 8, Kim, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kim, as modified, fails to explicitly teach wherein the container body is stackable one on top of another such that one or more electrical contacts on one container body contact one or more electrical contacts in an adjacent container body to transfer power from said container body to said adjacent container body.
	However, Lindbo teaches a container (10) wherein the container body is stackable one on top of another such that one or more electrical contacts (40) on one container body contact one or more electrical contacts in an adjacent container body to transfer power from said container body to said adjacent container body (para. 0046) for .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0041197) in view of Chou et al. (US 2017/0290741) as applied to the claims above and further in view of Godbole (US 2018/0266739).
	Per claim 10, Kim, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kim, as modified, fails to explicitly teach one or more fins extending from an outer surface of the conduit and in thermal communication with the phase change material or thermal mass.  
	However, Godbole teaches a cooling system including fins extending from an outer surface of the conduit and in thermal communication with the phase change material for increased heat transfer (para. 0031).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a sealed chamber housing a phase change material and an outer surface of a conduit in thermal communication with the phase change material in the sealed chamber (claim 1), wherein the conduit extends through the sealed chamber along a coiled path (claim 2), .
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0041197) in view of Chou et al. (US 2017/0290741) as applied to the claims above and further in view of Williams (US 2017/0336134).
	Per claim 11, Kim, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kim, as modified, fails to explicitly teach wherein the container body is a vacuum insulated container body.
	However, Williams teaches a portable cooler container system wherein a container body is a vacuum insulated container body (para. 0029) for increased thermal inertia (para. 0006).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a container body as a vacuum insulated container body, as taught by Williams in the invention of Kim, as modified, in order to advantageously provide increased thermal inertia (para. 0006).
Claims 12, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0041197) in view of Chou et al. (US 2017/0290741) and Paterra et al. (US 2019/0373755).
	Per claim 12 and 13, Kim teaches a portable cooler container system, comprising: a container body (100)  having a payload chamber (106) configured to receive one or more perishable goods, the container body including: a chamber (150) disposed about the payload chamber and housing a thermal mass (191),and  a 

	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a sealed chamber disposed about a payload chamber,	and a conduit extending through the sealed chamber, an outer surface of the conduit in thermal communication with a thermal mass in the sealed chamber, and a pump operable to flow the fluid through the conduit in the sealed chamber (claim 12), wherein the conduit extends through the sealed chamber along a coiled path (claim 13), as taught by Chou in the invention of Kim, in order to advantageously freeze a phase change material (para 0045) to provide long lasting cooling.
	Regarding the display, it is old and well known to have shipping containers display address information.  For example, Paterra teaches a shipping container system including a display screen (214) configured to selectively display shipping address information for a portable container (para. 0023) (claim 12) for preventing mislabeling (para 0036).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a display screen configured to selectively display shipping address information for a portable container, as taught by Paterra in combined teachings in order to advantageously prevent mislabeling (para. 0036).
	Per claim 18, claim 18 recites similar limitations as claim 9 and is rejected in a similar manner.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0041197) in view of Chou et al. (US 2017/0290741) and Paterra et al. (US 2019/0373755) as applied to the claims above and further in view of Paterra et al. (US 10,372,922).
	Per claim 14, claim 14 recites similar limitations as claim 5 and is rejected in a similar manner.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0041197) in view of Chou et al. (US 2017/0290741) and Paterra et al. (US 2019/0373755) as applied to the claims above and further in view of Cutting et al. (US 8,448,547).
	Per claim 15, claim 15 recites similar limitations as claim 6 and is rejected in a similar manner.
	Per claim 16, claim 16 recites similar limitations as claim 7 and is rejected in a similar manner.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0041197) in view of Chou et al. (US 2017/0290741) and Paterra et al. (US 2019/0373755) as applied to the claims above and further in view of Lindbo et al. (US 2018/0035625).
Per claim 17, claim 17 recites similar limitations as claim 8 and is rejected in a similar manner.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763